Case 8:20-mj-00192-CBD Document 7 Filed 01/16/20 Page 1 of 1

—— FILED ~ ENTERED
——— LOGGED ces
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND JAN 1 6 2020
AT GREENBELT

CLERK, U.S. DISTRICT COURT
DISTRICT OF MARYLAND

UNITED STATES OF AMERICA = DEPUTY
*
V. Case No. CBD 20-mj-00192
*
BRIAN MARK LEMLEY, JR.
*
KK KK ROK

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The above named Defendant having been found to be indigent and entitled to
appointment of counsel under the Criminal Justice Act, and the government having proffered that
they know of no conflict precluding appointment of the Public Defender,

IT IS ORDERED this _ 16" day of January, 2020, that the Federal Public Defender for

the District of Maryland is appointed to represent the above named Defendant.

[J Ln 2B

Charles B. Day
United States Magistrate Judge

 

U.S. District Court (4/2000) Criminal Magistrate Forms: Appointing Counsel
